

116 S132 IS: Strengthening U.S. Olympics Act
U.S. Senate
2019-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 132IN THE SENATE OF THE UNITED STATESJanuary 15, 2019Mr. Gardner introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo establish the Commission on the State of U.S. Olympics and Paralympics.
	
 1.Short titleThis Act may be cited as the Strengthening U.S. Olympics Act.
		2.Commission on the State of U.S. Olympics and Paralympics
 (a)EstablishmentThere is established within the legislative branch a commission, to be known as the Commission on the State of U.S. Olympics and Paralympics (referred to in this section as the Commission). (b)Composition (1)In generalThe Commission shall be composed of 16 members, of whom—
 (A)4 members shall be appointed by the majority leader of the Senate; (B)4 members shall be appointed by the minority leader of the Senate;
 (C)4 members shall be appointed by the Speaker of the House of Representatives; and (D)4 members shall be appointed by the minority leader of the House of Representatives.
 (2)Co-chairsOf the members of the Commission— (A)1 co-chair shall be designated by the majority leader of the Senate; and
 (B)1 co-chair shall be designated by the Speaker of the House of Representatives. (3)Qualifications (A)In generalEach member appointed to the Commission shall have experience in—
 (i)amateur or professional athletics; (ii)athletic coaching;
 (iii)professional advocacy on behalf of victims of bullying, harassment, hazing, or sexual assault; (iv)public service relating to sports; or
 (v)professional advocacy for increased minority participation in sports. (B)Olympic or Paralympic athletesNot fewer than 8 members appointed under paragraph (1) shall be Olympic or Paralympic athletes.
 (c)Initial meetingNot later than 30 days after the date on which the last member is appointed under paragraph (1), the Commission shall hold an initial meeting.
 (d)QuorumEleven members of the Commission shall constitute a quorum. (e)No proxy votingProxy voting by members of the Commission shall be prohibited.
 (f)StaffThe co-chairs of the Commission shall appoint an executive director of the Commission, and such staff as appropriate, with compensation.
 (g)Public hearingsThe Commission shall hold 1 or more public hearings. (h)Travel expensesMembers of the Commission shall serve without pay, but shall receive travel expenses in accordance with sections 5702 and 5703 of title 5, United States Code.
			(i)Duties of Commission
				(1)Study
 (A)In generalThe Commission shall conduct a study on matters relating to the state of United States participation in the Olympic and Paralympic games.
 (B)Matters studiedThe study under subparagraph (A) shall include— (i)a description of proposed reforms to the structure of the United States Olympic Committee;
 (ii)an assessment of whether the board of the United States Olympic Committee includes diverse members, including athletes;
 (iii)an assessment of United States athlete participation levels in the Olympics and Paralympics; (iv)a description of the status of any United States Olympic Committee licensing arrangement;
 (v)an assessment of whether the United States is achieving the goals for the Olympics and Paralympics set by the United States Olympic Committee;
 (vi)an analysis of the participation in amateur athletics of— (I)women;
 (II)disabled individuals; and (III)minorities;
 (vii)a description of ongoing efforts by the United States Olympic Committee to recruit the Olympics and Paralympics to the United States;
 (viii)an evaluation of the function of the national governing bodies (as defined in section 220502 of title 36, United States Code) and an analysis of the responsiveness of the national governing bodies to athletes;
 (ix)an assessment of whether the United States Center for Safe Sport effectively handles reported cases of bullying, hazing, harassment, and sexual assault; and
 (x)an assessment of the finances and the financial organization of the United States Olympic Committee.
						(2)Report
 (A)In generalNot later than 270 days after the date of enactment of this Act, the Commission shall submit to Congress a report on the results of the study under paragraph (1), including a detailed statement of findings, conclusions, recommendations, and suggested policy changes.
 (B)Public availabilityThe report required by subparagraph (A) shall be made available to the public on an internet website of the United States Government that is available to the public.
					(j)Powers of Commission
 (1)Subpoena authorityThe Commission may subpoena an individual the testimony of whom may be relevant to the purpose of the Commission.
 (2)Furnishing informationOn request by the executive director of the Commission, the head of a Federal agency shall furnish information to the Commission.
 (k)Termination of CommissionThe Commission shall terminate 90 days after the date on which the Commission submits the report under subsection (i)(2).
 (l)Authorization of appropriationsThere is authorized to be appropriated such sums as may be necessary to carry out this section.